Exhibit 10.1

[logo.jpg]


Laura Brandt


September 8, 2010


Dear Laura:


We are pleased to confirm our offer of the position of Vice President, General
Counsel with SYMS Corp.  In this capacity you will report directly to Marcy
Syms, CEO with a dotted line to Seth Udasin, SVP, CFO.  Please review the
following employment arrangements:


Start date:
 
October 5, 2010.
     
Base Compensation:
 
An annualized salary of $250,000.00, paid through bi-weekly payroll periods.
     
Car Allowance:
 
You will receive an annual car allowance of $6,000, paid through bi-weekly
payroll periods.
     
Incentive compensation:
 
You will eligible to participate in the annual Management Incentive Plan (MIP)
with a 30% Target award; the goals are to be established.  This will be payable
according to Plan criteria after the fiscal year-end results.  Any award earned
for the current fiscal year performance will be pro-rated following 60 days
employment.  We will discuss the details of this program upon employment.
     
Vacation:
 
You will receive 15 days vacation beginning January 1, 2011.
     
Benefits:
  
Your benefits will include those normally accorded exempt salaried co-workers of
SYMS Corp.  A benefits package will be sent to you under separate cover.  We
will review your benefits plan upon your start date.  However, if you have any
questions prior please feel free to contact me at (201) 902-9600, ext 166.



In accordance with the Immigration and Naturalization Reform and Control Act of
1986, our offer is contingent upon completion of the verification
procedure.  Attached please find a list of acceptable identification that must
be presented during your orientation.


This offer in no way changes your status as an at-will employee as set forth in
our Co-worker Handbook.  Please fax the signed acceptance to (201) 902-9270.  If
I can answer any questions please feel free to call me.


Sincerely,
[sig.jpg]
Ann M. Keefe
Senior Vice President, Operations


Accepted:  
     /s/ Laura Brandt
 
Date:  
9/10/2010
 
        Laura Brandt
     



SYMS Corp
One Syms Way, Secaucus, NJ 07094
(201) 902-9600
 
WWW.SYMS.COM
 



 
 

--------------------------------------------------------------------------------

 